(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Poe cuanto, en este caso hay dos apelaciones de los de-mandados, contra la sentencia y contra una resolución posterior ;
Pos cuanto, también el demandante apeló la sentencia en cuanto no le concede frutos y costas;
Por cuanto, el demandado solicita que desestimemos la apelación del demandante porque su alegato no cumple con la regla 42 de las de este Tribunal Supremo;
Pon cuanto, el demandante también solicita la desestima-ción de la apelación de los demandados porque la notifica-ción de la apelación al demandante no cumple con el artículo 296 del Código de Enjuiciamiento Civil;
PoR cuanto, la vista de ambas mociones fué señalada para el mismo día;
*1007Pos. cxjaNTO, si bien el alegato del apelante. contiene un señalamiento de error que no aparece congruente con su ape-lación, por lo demás cumple substancialmente con la regla 42 de las de este Tribunal Supremo, pues contiene una re-lación del caso, un señalamiento de errores, y en general hace referencia a las páginas del legajo de sentencia en la argumentación de ellos;
Pos cuanto, aunque el escrito de apelación de los de-mandados está dirigido únicamente al secretario de la corte inferior aparece notificado al abogado de la parte contraria, por lo que le es aplicable la doctrina del caso de Roig Commercial Bank v. Sucesión Lugo, 34 D.P.R. 155;
Pos tanto, declaramos no haber lugar a desestimar la apelación del demandante ni la de los demandados.